Exhibit 10.2



 

 

OSHKOSH B'GOSH, INC.
PENSION PLAN



 

As Amended and Restated on November 6, 2001

With Amendment effective as of December 31, 2002

Generally Effective: January 1, 1998

(unless otherwise stated)



INTRODUCTION 1

CHAPTER I DEFINITIONS 1

CHAPTER II ELIGIBILITY AND PARTICIPATION 10

2.01 Eligibility 10

2.02 Re-Employment 10

2.03 Exclusion of Collective Bargaining Employees 10

2.04 Change in Participant Status 10

2.05 Employees Not in Eligible Class 10

CHAPTER III CONTRIBUTIONS 10

3.01 Employer Contributions 10

3.02 Funding Policy 11

3.03 Employee Contributions 11

CHAPTER IV RETIREMENT BENEFITS 11

4.01 Normal Retirement Benefit 11

4.02 Early Retirement 12

4.03 Late Retirement 12

4.04 Non-Duplication of Benefit 13

4.05 Re-Employment 13

CHAPTER V BENEFIT LIMITATIONS 13

5.01 Definitions 13

5.02 General Limitations 15

5.03 Less Than 10 Years 16

5.04 Limitations if Participant in Other Plan(s) 16

CHAPTER VI PRE-RETIREMENT DEATH BENEFITS 17

6.01 Death Benefits 17

6.02 Death Benefit Limitations 17

6.03 Pre-Retirement Death Benefit for Surviving Spouse; Post-Retirement Death
Benefits 17

CHAPTER VII OTHER TERMINATION AND VESTING 17

7.01 Full Vesting Dates 17

7.02 Vesting Schedule 17

7.03 Commencement of Benefits 18

7.04 Forfeiture 18

7.05 Resumption of Participation 18

 

CHAPTER VIII PAYMENT OF BENEFITS 18

8.01 Commencement of Benefits 18

8.02 Automatic Joint and Survivor Benefits 19

8.03 Optional Forms of Payment 20

8.04 Incidental Death Benefits 21

8.04A New Minimum Distribution Regulations 22

8.05 Transfers 22

8.06 No Other Benefits 22

8.07 Direct Rollover 22

CHAPTER IX DESIGNATION OF BENEFICIARY 24

9.01 Beneficiary Designation; Election of Non-Spouse Beneficiary 24

9.02 Priority If No Designated Beneficiary 25

CHAPTER X TOP-HEAVY PROVISIONS 25

10.01 Provisions Will Control 25

10.02 Definitions 25

10.03 Minimum Accrued Benefit 28

10.04 Adjustment for Benefit Form Other Than Life Annuity 29

10.05 Nonforfeitability of Minimum Accrued Benefit 29

10.06 Minimum Vesting Schedules 29

10.07 Compensation Limitation 29

CHAPTER XI AMENDMENT OF THE PLAN 30

11.01 Amendment by Employer 30

11.02 Conformance to Law 30

11.03 Merger, Consolidation, or Transfer 31

CHAPTER XII TERMINATION OF THE PLAN 31

12.01 Right to Terminate 31

12.02 Termination Priorities 31

12.03 Reversion to Employer 32

12.04 Subsequent Benefit Payments 32

CHAPTER XIII CLAIMS PROCEDURE 32

13.01 Written Claim 32

13.02 Claim Denial 32

13.03 Request for Review of Denial 33

13.04 Decision on Review 33

13.05 Additional Time 33

 

CHAPTER XIV CONTRIBUTION AND BENEFIT LIMITS TO HIGH PAID EMPLOYEES 33

14.01 When Applicable 33

14.02 Limitations 33

14.03 Limitations if Plan Amended 34

14.04 Alternate Limitations 34

CHAPTER XV MISCELLANEOUS PROVISIONS 35

15.01 Reversion of Assets 35

15.02 Equitable Adjustment 35

15.03 Reasonable Compensation 35

15.04 Indemnification 35

15.05 Protection From Loss 35

15.06 Protection From Liability 36

15.07 Adoption of Rules and Procedures 36

15.08 Assignment of Benefits 36

15.09 Mental Competency 36

15.10 Authentication 37

15.11 Not an Employment Contract 37

15.12 Appointment of Auditor 37

15.13 Uniform Treatment 37

15.14 Interpretation 37

15.15 Plural and Gender 37

15.16 Headings 37

15.17 Expenses 37

15.18 Prevention of Escheat 37

15.19 Special Provisions Respecting Military Service 38

15.20 Participation of Affiliated Employers 38

CHAPTER XVI EGTRRA PROVISIONS 38

16.01 Adoption and Effective Date of Amendment 38

16.02 Supersession of Inconsistent Provisions 38

16.03 Increase in Compensation Limit 38

16.04 Modification of Top-Heavy Rules 39

16.05 Direct Rollovers of Plan Distributions 40



INTRODUCTION

The validity, construction, and all rights granted under this Plan and Trust
will be governed, interpreted, and administered by the laws of the United States
under the Employee Retirement Income Security Act of 1974 (ERISA, as it may be
amended) and the Internal Revenue Code of 1986 (the Internal Revenue Code, as it
may be amended). However, regardless of the preceding, to the extent that ERISA
and/or the Internal Revenue Code do not preempt local law, the Plan and Trust
will be governed, interpreted, construed, and enforced according to the laws of
the State of Wisconsin.

If the U.S. Department of Labor or the Internal Revenue Service, or both,
determines at any time that this Plan does not meet these requirements or that
it is being administered or interpreted in a manner inconsistent with these
requirements, the Employer may either make the appropriate amendments or
adjustments, or both, which may be retroactive, to correct the situation, or
terminate the Plan.

If any provisions of the Plan and Trust are held to be invalid or unenforceable,
the remaining provisions will continue to be fully effective.



DEFINITIONS

 1. Unless the context requires otherwise, the capitalized terms defined below
    will have the following meanings throughout this Plan when capitalized:
    Accrued Benefit
    means a Participant's Normal Retirement Benefit earned under the Plan
    payable at a Participant's Normal Retirement Date based on his Years of
    Benefit Service and monthly Compensation up to the date for which the
    Accrued Benefit is being determined.
    
    Unless otherwise provided under the Plan, each Section 401(a)(17) employee's
    Accrued Benefit under this Plan will be the greater of the Accrued Benefit
    determined for the employee under (1) or (2) below:
    
     1. the employee's Accrued Benefit determined with respect to the benefit
        formula applicable for the Plan Year beginning on or after January 1,
        1994, as applied to the employee's total years of service taken into
        account under the Plan for the purposes of benefit accruals, or
     2. the sum of:
         a. the employee's Accrued Benefit as of the last day of the last Plan
            Year beginning before January 1, 1994, frozen in accordance with
            Section 1.401(a)(4)-13 of the regulations, and
         b. the employee's Accrued Benefit determined under the benefit formula
            applicable for the Plan Year beginning on or after January 1, 1994,
            as applied to the employee's years of service credited to the
            employee for the Plan Years beginning on or after January 1, 1994,
            for purposes of benefit accruals.
    
    A Section 401(a)(17) employee means an employee whose current Accrued
    Benefit as of a date on or after the first day of the first Plan Year
    beginning on or after January 1, 1994, is based on Compensation for a year
    beginning prior to the first day of the first Plan Year beginning on or
    after January 1, 1994, that exceeded $150,000.
    
    Actuary
    is any person or firm selected by the Employer (as provided by applicable
    law) to make calculations required by law or otherwise desired to be made
    under the Plan. The Actuary is also responsible for calculating the
    Actuarial Equivalents required by the Plan in accordance with generally
    accepted actuarial principles. An Actuary may be removed by the Employer or
    resign at any time by written notice.
    Actuarial Equivalent
    . Two benefits are said to be Actuarial Equivalents if they have the same
    present value as determined by the Actuary in accordance with generally
    accepted actuarial principles applied in a uniform and nondiscriminatory
    manner. The actuarial assumptions to be used in determining Actuarial
    Equivalents are as follows:
     1. For purposes of the small amount cash-out provision of Section 8.01
        (relating to amounts not in excess of $3,500, changing to $5,000 on
        January 1, 2002) and for purposes of any lump sum payment which may
        become due because of the pre-retirement death of the Participant, the
        actuarial assumptions to be used shall be the "applicable mortality
        table" and the "applicable interest rate." The term "applicable
        mortality table" means the table prescribed by the IRS from time to time
        under Section 417(e)(3) of the Code. The term "applicable interest rate"
        means the annual rate of interest on 30-year Treasury securities as
        published by the IRS for the second full calendar month preceding the
        calendar month that contains the annuity starting date (distribution
        date). However, at any time on or after July 1, 1998, the single sum
        distribution payable under such small account cash-out provision or
        because of the pre-retirement death of the Participant must be no less
        than the single sum distribution calculated using the Unisex Pension
        1984 Mortality Table and an interest rate of 5.5%, based upon the
        Participant's Accrued Benefit under the Plan through June 30, 1997 and
        based upon the Participant's age on the annuity starting date
        (distribution date) or the date of death.
     2. For purposes of any lump sum payment under the provisions of Section
        8.03(d), excluding only any lump sum payment which may become due
        because of the pre-retirement death of the Participant, the actuarial
        assumptions to be used shall be the "applicable mortality table" and the
        "applicable interest rate," as such terms are defined in subsection (1)
        above.
     3. For purposes of optional forms of payment, in circumstances other than
        those covered by the special rules set forth in paragraphs (1) and (2)
        above, the actuarial assumptions to be used are the Unisex Pension 1984
        Mortality Table and 5.5% interest; provided, however, that in no event
        may the interest rate exceed the PBGC rates in effect at the date of
        distribution.
     4. For purposes of the benefit increase covered in Plan Section 4.03, the
        actuarial assumptions to be used are the Unisex Pension 1984 Mortality
        Table and 5.5% interest; provided, however, that in no event may the
        interest rate exceed the PBGC rates in effect at the date of
        distribution.
    
    Affiliated Employer
    . Affiliated Employer means each corporation which is included as a member
    of a controlled group with the Employer, and trades and businesses whether
    or not incorporated, which are under common control by or with the Employer
    within the meanings of Sections 414(b) and (c) of the Internal Revenue Code
    of 1986, or any amendments thereof. Further, the term shall include any
    members of the same "affiliated service group" within the meaning of Code
    Section 414(m) and any other entity required to be aggregated with the
    Employer under Code Section 414(o).
    Annuity Starting Date
    means the first day of the first period for which an amount is payable as an
    annuity or in any other form, all as provided in Section 417(f) of the Code
    and regulations thereunder.
    Beneficiary
    is the person or entity designated in Chapter IX to receive any death
    benefits of a Participant which become payable under the Plan.
    Break in Service
    shall mean as to any Participant who, as of December 31, 1988 or earlier,
    had incurred a One Year Break in Service after termination of employment. A
    One Year Break in Service
    means a Plan Year in which the Employee does not complete an aggregate of
    more than 500 Hours of Service with the Employer or Affiliated Employers.
    
    As to any Participant who, as of December 31, 1988 or earlier, has not
    incurred a Break in Service under the rules then in existence, and as to
    terminations of employment on and after January 1, 1989, a Break in Service
    shall be any subsequently ending and consecutive five One Year Breaks in
    Service.
    
    Special provisions with respect to military service are contained in Section
    15.19 hereof.
    
    Code
    means the Internal Revenue Code of 1986, as amended and as it may be
    amended.
    Committee
    is the organization appointed by the Board of Directors of the Employer
    (which may name itself as the Committee) for purposes of overseeing the
    administration of the Plan, and performing any other duties specified in
    this Plan. A Committee member may resign or be removed at any time by the
    Board of Directors of the Employer by written notice. To assist it in its
    duties, the Committee may employ agents or legal counsel.
    
    Any such Committee may in its regulations or by action delegate the
    authority to any one or more of its members to take any action on behalf of
    the Committee and as to such actions, no meetings or unanimous consent shall
    be required. The Committee may also act at a meeting or by its unanimous
    written consent. A majority of the members of the Committee shall constitute
    a quorum for the transaction of business and shall have full power to act
    hereunder. All decisions shall be made by vote of the majority present at
    any meeting at which a quorum is present, except for actions in writing
    without a meeting which must be unanimous. The Committee may appoint a
    Secretary who may, but need not, be a member of the Committee. The Committee
    may adopt such bylaws and regulations as it deems desirable for the conduct
    of its affairs. Any absent Committee member, and any dissenting Committee
    member who (at the time of the making of any decision by the majority)
    registers his dissent in writing delivered at that time to the other
    Committee members, shall be immune to the fullest extent permitted by law
    from any and all liability occasioned by or resulting from the decision of
    the majority. All rules and decisions of the Committee shall be uniformly
    and consistently applied to all persons in similar circumstances. The
    Committee shall be entitled to rely upon the records of the Employer or any
    Affiliated Employer as to information pertinent to calculations or
    determinations made pursuant to the Plan. A member of the Committee may not
    vote or decide upon any matter relating solely to himself or vote in any
    case in which his individual right of claim to any benefit under the Plan is
    particularly involved. If, in any case in which a Committee member is so
    disqualified to act, the remaining members cannot agree, then, the President
    of the Employer will appoint a temporary substitute member to exercise all
    of the powers of the disqualified member concerning the matter in which that
    member is disqualified to act.
    
    In the event a dispute arises under the Plan and Trust, the Committee will
    be the authorized agent for the service of legal process.
    
    Compensation
    is the quotient of total wages, salaries, fees and other amounts received
    for a particular Plan Year (without regard to whether or not an amount is
    paid in cash) for personal services actually rendered in the course of
    employment by the Participant from a Participating Employer to the extent
    that the amounts are includable in gross income (or such Compensation paid
    or accrued for Plan Years prior to January 1, 1991), and including any
    elective contributions not otherwise includable in income under a Code
    Section 125 cafeteria plan or Section 401(k) plan, but excluding
    reimbursements or other allowances, fringe benefits (cash and noncash,
    including, without limitation, any income arising in connection with any
    stock options, restricted stock or other equity based incentives relating to
    stock of the Employer), moving expenses, deferred compensation and welfare
    benefits, divided by 12 (or the number of actual completed calendar months
    for purposes of the first or last Plan Years of employment).
    
    Effective as of January 1, 2001, for Employees who are salespersons
    receiving any commissions during the Plan Year, no more than $50,000 of
    Compensation while so employed (as adjusted under Code Section 414(q)(1)(C);
    $54,480 in 1989, $56,990 in 1990, $60,535 in 1991, $62,345 in 1992, $64,245
    in 1993, and $66,000 in 1994, 1995 and 1996, and changing for 1997 to the
    limit represented in Code Section 414(q)(1)(B) which was $80,000, and as
    adjusted thereafter) will be used for purposes of determining benefits under
    the Plan. This restriction shall not apply to national account executives or
    sales employees with a security code classification of 710.
    
    Notwithstanding any provision of the Plan to the contrary, prior to
    January 1, 1989, "Compensation" will be determined under the terms of the
    Plan then in effect; provided, however, that with respect to any Employee
    with an Hour of Service after December 31, 1988, a special rule will apply.
    For any given Plan Year commencing on or after January 1, 1989, if such
    Employee is not a "Highly Compensated Employee" (within the meaning of Code
    Section 414(q)) during such Plan Year, then the five year average monthly
    Compensation will be determined without regard to (i) the adjusted $50,000
    limit provided above, and (ii) the Compensation limitations that were
    applicable to salespersons under the terms of the Plan as in effect prior to
    January 1, 1989, for each prior Plan Year during which the Employee was not
    a Highly Compensated Employee.
    
    However, for any Plan Year beginning after December 31, 1988, Compensation
    in excess of $200,000 (as adjusted as permitted under Code Section
    401(a)(17) from time to time) shall be disregarded.
    
    In addition to other applicable limitations set forth in the Plan, and
    notwithstanding any other provision of the Plan to the contrary, for Plan
    Years beginning on or after January 1, 1994, the annual Compensation of each
    employee taken into account under the plan shall not exceed the OBRA '93
    annual compensation limit. The OBRA '93 annual compensation limit is
    $150,000, as adjusted by the Commissioner for increases in the cost of
    living in accordance with Section 401(a)(17)(B) of the Internal Revenue
    Code. The cost-of-living adjustment in effect for a calendar year applies to
    any period, not exceeding 12 months, over which compensation is determined
    (determination period) beginning in such calendar year. If a determination
    period consists of fewer than 12 months, the OBRA '93 annual compensation
    limit will be multiplied by a fraction, the numerator of which is the number
    of months in the determination period, and the denominator of which is 12.
    
    For Plan Years beginning on or after January 1, 1994, any reference in this
    plan to the limitation under Section 401(a)(17) of the Code shall mean the
    OBRA '93 annual compensation limit set forth in this provision.
    
    If Compensation for any prior determination period is taken into account in
    determining an Employee's benefits accruing in the current Plan Year, the
    Compensation for that prior determination period is subject to the OBRA '93
    annual compensation limit in effect for that prior determination period. For
    this purpose, for determination periods beginning before the first day of
    the first Plan Year beginning on or after January 1, 1994, the OBRA '93
    annual compensation limit is $150,000.
    
    However, for special rules with respect to the application of increases in
    Compensation limits due to EGTRRA, reference is made to Section 16.03 of the
    Plan.
    
    Date of Employment
    means:
     1. the day on which the Employee performs his first Hour of Service on or
        after the date on which he is employed by the Employer or an Affiliated
        Employer, or
     2. the date on which the Employee performs his first Hour of Service on or
        after the date on which he is re-employed following a Break in Service.
    
    Disability
    is any impairment which arises before a Participant's termination of
    employment with the Employer or an Affiliated Employer which may be expected
    to be of a long continued duration or which may be expected to result in
    death and which prevents him from satisfactorily performing his duties with
    the Employer or an Affiliated Employer. Determination of such Disability
    will be made by a physician selected by the Committee.
    Early Retirement
    occurs on the first day of any month coinciding with or next following the
    Early Retirement Date of a Participant in which he incurs a Termination of
    Employment, provided he has not then attained his Normal Retirement Date.
    Early Retirement Date
    is the date on which the Participant has attained the age of 60 and
    completed 5 years of Vesting Service.
    Effective Date
    of the Plan is January 1, 1947. The Effective Date of this amendment and
    restatement is January 1, 1998, unless otherwise provided herein.
    Employee
    is any person employed directly by the Employer or an Affiliated Employer
    and for whom the Employer or an Affiliated Employer pays Social Security
    taxes and who in each case is not excluded by the provisions of Section 2.03
    hereof relating to collective bargaining employees. "Leased employees" as
    defined in Code Section 414(n) shall not be eligible to participate in the
    Plan although it is recognized that such leased employees, if any, must be
    treated as employees of the Employer or an Affiliated Employer for purposes
    of certain nondiscrimination, coverage, and other rules under the Code. Also
    excluded is any person who is classified by the Employer or an Affiliated
    Employer as other than as an Employee, for the entire period of such
    classification, without regard to any subsequent reclassification which may
    occur by operation of law or otherwise.
    
    It is recognized that the definition of an eligible "Employee" was
    significantly expanded as to certain classes of Employees (the "Newly
    Included Group") by amendment to this Plan effective as of January 1, 1989.
    Notwithstanding any other provisions of this Plan, individuals in the Newly
    Included Group shall have all past periods of service with the Employer
    counted as Years of Eligibility and Vesting Service for purposes of this
    Plan. Such past service shall also be counted as Years of Benefit Service
    for purposes of this Plan, except for Years covered under another private
    defined benefit pension plan sponsored by the Employer.
    
    Employer
    is OshKosh B'Gosh, Inc. and any successor corporation by merger, purchase,
    or otherwise.
    Employment Year
    means a 12-month period following an Employee's most recent Date of
    Employment.
    Hours of Service
    means any of the following hours (assuming a 190 hour month for any Employee
    not employed on an hourly basis who works one hour during the month):
     1. Each hour for which an Employee is paid, or entitled to payment, for the
        performance of duties for the Employer. These hours will be credited to
        the Employee for the computation period in which the duties are
        performed; and
     2. Each hour for which an Employee is paid, or entitled to payment, by the
        Employer on account of a period of time during which no duties are
        performed (irrespective of whether the employment relationship has
        terminated) due to vacation, holiday, illness, incapacity (including
        disability), layoff, jury duty, military duty or leave of absence. No
        more than 501 Hours of Service will be credited under this paragraph for
        a single computation period (whether or not the period occurs in a
        single computation period). Hours under this paragraph will be
        calculated and credited pursuant to Section 2530.200b-2 of the
        Department of Labor Regulations which are incorporated herein by this
        reference; and
     3. Each hour for which back pay, irrespective of mitigation of damages, is
        either awarded or agreed to by the Employer. The same Hours of Service
        will not be credited both under (1) or (2) above, as the case may be,
        and under this definition (3). These hours will be credited to the
        Employee for the computation period or periods to which the award or
        agreement pertains rather than the computation period in which the
        award, agreement, or payment is made.
    
    For purposes of determining whether a One Year Break in Service has occurred
    for participation and vesting purposes, an employee who is absent from work
    (i) by reason of her pregnancy, (ii) by reason of the birth of a child of
    the employee, (iii) by reason of the placement of a child in connection with
    the adoption of the child by the Employee or (iv) for purposes of caring for
    the child during the period immediately following the birth or placement for
    adoption, Hours of Service shall be credited according to the following
    rule. During the period of absence, the Employee shall be deemed to have
    completed the number of hours that normally would have been credited but for
    the absence. If the normal work hours are unknown, eight hours of service
    shall be credited for each normal workday during the leave. Provided,
    however, the total number of Hours of Service required by this paragraph to
    be treated as completed for any period shall not exceed 501. The Hours of
    Service to be credited under this Section shall be credited in the year in
    which the absence begins if such crediting is necessary to prevent a One
    Year Break in Service in that year or in the following year.
    
    Hours of Service will also be credited for any individual considered an
    Employee under Section 414(n).
    
    If records of employment with respect to an Employee's service with the
    Employer before the effective date of this restatement are insufficient to
    determine his exact Hours of Service, the Committee will make reasonable
    estimates of said Hours of Service based on such records of employment. Any
    such Hours of Service estimates will be made in a uniform, nondiscriminatory
    manner and will be binding on all Employees.
    
    Hours of Service attributable to employment with the Employer and any
    Affiliated Employer shall be counted for all purposes of this Plan, except
    for the determination of Years of Benefit Service under Section 1.01(ii),
    which credits only Hours of Service accrued while an Employee in the service
    of a Participating Employer.
    
    Joint and Survivor Annuity
    is an annuity for the life of the Participant, with a survivor annuity for
    the life of a Participant's spouse which is 50% of the amount of the annuity
    payable for the life of the Participant and which is the Actuarial
    Equivalent of the Normal Form of Benefit.
    Non-Vested
    or
    Forfeited
    means that portion of a benefit to which a Participant would not be entitled
    under Section 7.02 if he incurred a Termination of Employment.
    Normal Form of Benefit
    is a benefit payable monthly for the life of a Participant with no benefits
    payable to a Beneficiary upon the Participant's death.
    Normal Retirement Date
    is the first of the month coinciding with or next following the
    Participant's attainment of age 65. A Participant will be fully Vested at
    age 65.
    Normal Retirement Benefit
    is the monthly benefit described in Section 4.01 payable beginning the first
    of the month following the Normal Retirement Date.
    Participant
    is an Employee who has met the eligibility requirements of Chapter II.
    Participating Employer
    means the Employer and any Affiliated Employer authorized by the Employer to
    participate in this Plan, by extending the same to such Affiliated
    Employer's eligible Employees.
    Plan
    means the OshKosh B'Gosh, Inc. Pension Plan as it may be amended from time
    to time.
    Plan Administrator
    is OshKosh B'Gosh, Inc.
    Plan Year
    is January 1 to December 31.
    Termination of Employment
    of an Employee for purposes of the Plan shall be deemed to occur upon his
    resignation, discharge, retirement, death, disability, failure to return to
    active work at the end of an authorized leave of absence, or the authorized
    extension or extensions thereof, failure to return to work when duly called
    following a temporary layoff, failure to return from military service within
    the time prescribed by any law protecting employment rights, or upon the
    happening of any other event or circumstance, which, under the policy of the
    Employer or an Affiliated Employer, as in effect from time to time, results
    in the termination of the employer/employee relationship.
    Trust
    means the OshKosh B'Gosh, Inc. Pension Trust as it may be amended from time
    to time.
    Trustee
    is the person(s), corporation, or combination thereof, and any duly
    appointed successor or successors, named as Trustee in the Trust document.
    Trust Fund
    is the total of contributions made to the Trust, increased by profits,
    income, refunds, and other recoveries received, and decreased by losses and
    expenses incurred, and benefits paid.
    Vested
    is that portion of an Accrued Benefit to which a Participant has a
    nonforfeitable right.
    Year of Benefit Service
    for an Employee means a Plan Year during which he completes at least 1,000
    Hours of Service in the employ of a Participating Employer. In the event
    that a Participant is not employed for the entire Plan Year, a partial Year
    of Benefit Service will be earned as follows:
    
    Number of Hours of Service
    During a Plan Year
    
    Year of Benefit Service
    
    1,000 or more
    900 but less than 1,000
    800 but less than 900
    700 but less than 800
    600 but less than 700
    500 but less than 600
    400 but less than 500
    300 but less than 400
    200 but less than 300
    100 but less than 200
    less than 100
    
    1.0
    .9
    .8
    .7
    .6
    .5
    .4
    .3
    .2
    .1
    0
    
    Years of Benefit Service prior to January 1, 1984 will be determined
    according to the provisions of the Plan in effect prior to January 1, 1984.
    
    Effective January 1, 1991, Employees at the Employer's McEwen facility who
    become Participants under Section 2.01 may earn a Year of Benefit Service or
    a partial Year of Benefit Service under the above definition.
    
    Year of Eligibility Service
    is the Employment Year of an Employee, provided he completes at least 1,000
    Hours of Service during such Employment Year. For an Employee who does not
    compete at least 1,000 Hours of Service in his Employment Year, a Year of
    Eligibility Service is a Plan Year, starting with the Plan Year next
    following his Date of Employment, during which he completes at least 1,000
    Hours of Service.
    Year of Vesting Service
    is any Plan Year, starting with the Plan Year in which an Employee is hired
    by the Employer or an Affiliated Employer during which such Employee
    completes at least 1,000 Hours of Service.



ELIGIBILITY AND PARTICIPATION

 1. Eligibility. On and after January 1, 1989, each Employee of a Participating
    Employer will become a Participant in the Plan the first of the month
    coincident with or next following:
     a. his attainment of at least age 21; and
     b. his completion of one Year of Eligibility Service.

    Effective May 21, 1991, this Plan is merged with the OshKosh B'Gosh, Inc.
    McEwen Hourly Employees' Pension Plan (the "McEwen Plan"). Employees
    participating in the McEwen Plan on May 20, 1991, will become Participants
    in this Plan on May 21, 1991. Otherwise, Employees at the McEwen facility
    will become Participants in this Plan as provided in this Section 2.01.

 2. Re-Employment. Notwithstanding the provisions of Section 2.01, any
    Participant who terminated employment with a Participating Employer after
    the effective date of this restatement, and is later rehired, shall again
    become eligible to become a Participant on his most recent Date of
    Employment.
 3. Exclusion of Collective Bargaining Employees. An Employee who is covered by
    a collective bargaining agreement to which a Participating Employer is a
    party will not be eligible to participate in this Plan unless that
    collective bargaining agreement specifically provides for coverage of such
    Employees under this Plan.
 4. Change in Participant Status. In the event a Participant is no longer a
    member of the eligible class of Employees and becomes ineligible to
    participate, such employee will participate immediately upon returning to
    the eligible class of Employees.
 5. Employees Not in Eligible Class. In the event an employee who is not a
    member of the eligible class of Employees becomes a member of the eligible
    class, such employee will participate immediately if such employee has
    satisfied the minimum age and service requirements and would have otherwise
    previously become a Participant.



CONTRIBUTIONS

 1. Employer Contributions. Upon advice from the Actuary, the Participating
    Employers will contribute from time to time amounts sufficient to fund the
    benefits under the Plan and Trust. Such contributions will be paid over to
    the Trustees of the Trust Fund. To the extent any contributions are not
    deductible under Code Section 404, such contributions shall be returned to
    the Participating Employers.
 2. Funding Policy. In order to implement and carry out the provisions of the
    Plan and finance the benefits under the Plan, the Employer will establish
    and maintain a funding policy with respect to the Trust Fund in a manner
    consistent with applicable law.
 3. Employee Contributions. Employee contributions are not permitted under this
    Plan.



RETIREMENT BENEFITS

 1. Normal Retirement Benefit.
     a. A Participant who retires from a Participating Employer on his Normal
        Retirement Date is entitled to a monthly Normal Retirement Benefit,
        payable in the Normal Form of Benefit, in an amount equal to the sum of
        1% of the Participant's five-year average monthly compensation (the
        average of any five consecutive Plan Years or if the actual number of
        such Years is less than five, the average based on the number of
        completed months, which produce the highest average) multiplied by his
        Years of Benefit Service.
     b. A Participant who terminates from employment before January 1, 1992, and
        who was transferred by the Employer from employment covered by another
        pension plan of the Employer to employment covered by this Plan, will
        have his retirement benefits calculated based on his Years of Benefit
        Service earned after his date of transfer.
     c. A Participant who terminates on or after January 1, 1992, but before
        January 1, 1993, and who was transferred by the Employer from employment
        covered by another pension plan of the Employer to employment covered by
        this Plan, will have his retirement benefits determined as follows: the
        Normal Retirement Benefit will be the greater of the amount determined
        under paragraph (a) of this Section 4.01 (based on his Years of Benefit
        Service earned after his date of transfer) or an amount equal to the
        product of (1) times (2), with such product reduced by (3), as follows:
         1. the unit benefit (e.g., the dollar amount that is multiplied by
            Years of Benefit Service), as of the Employee's Termination of
            Employment from this Plan, payable from the plan under which the
            Employee was covered prior to the transfer;
         2. the Employee's total Years of Benefit Service (including service
            under the plan which the Employee was covered prior to the
            transfer);
         3. the actual benefit payable from the plan under which the Employee
            was covered prior to the transfer.
    
     d. A Participant who terminates from employment on or after January 1,
        1993, and who, before January 1, 1989, was transferred by the Employer
        from employment covered by another pension plan of the Employer to
        employment covered by this Plan, will have his retirement benefits
        calculated based on all of his Years of Benefit Service earned including
        employment covered by the other pension plan.
     e. A Participant who terminates on or after January 1, 1993, and who, on or
        after January 1, 1989, was transferred by the Employer from employment
        covered by another pension plan of the Employer to employment covered by
        this Plan, will have his retirement benefits determined under paragraph
        (c) of this Section 4.01.
     f. The retirement benefits under this Plan of an Employee who is
        transferred by the Employer from employment covered by this Plan to
        employment covered by another pension plan of an Affiliated Employer,
        will be calculated up to his date of transfer.
     g. Effective May 21, 1991, this Plan and the McEwen Plan are merged. Any
        Accrued Benefit earned under the terms of the McEwen Plan before May 21,
        1991, shall be payable under this Plan. The retirement benefits under
        this Plan applicable to Employees at the Employer's McEwen facility will
        be calculated based on Years of Benefit Service on or after January 1,
        1991. For the Plan Year ending December 31, 1991, such Employees shall
        accrue a benefit equal to the greater of the benefit accrued under this
        Plan (including all service on or after January 1, 1991) or the benefit
        accrued under the McEwen Plan between January 1, 1991 and May 20, 1991.
        For purposes of calculating a Participant's five year average monthly
        compensation for any Plan Year before January 1, 1991, this Plan will
        take into account compensation earned under the terms of the McEwen Plan
        then in effect.

 2. Early Retirement. A Participant who is eligible for Early Retirement may
    retire from the employ of a Participating Employer at any time prior to his
    Normal Retirement Date. Such Participant may elect to begin receiving his
    early retirement benefit on or after his Early Retirement Date, subject to
    the provisions of Section 8.01. For purposes of this Section 4.02, the
    amount of a Participant's early retirement benefit is equal to his Accrued
    Benefit. Such benefit will be reduced to its Actuarial Equivalent for each
    month that benefits commence before Normal Retirement Date.
 3. Late Retirement. If a Participant remains in the employ of a Participating
    Employer after his Normal Retirement Date, unless an election to the
    contrary is made under Section 8.01, his benefit payments will begin no
    later than his Required Beginning Date, as defined in Section 8.01. The
    amount of the benefit payable when such Participant actually retires from
    the employ of a Participating Employer will be calculated in the same manner
    as the Normal Retirement Benefit including Compensation and Years of Benefit
    Service after the Participant's Normal Retirement Date. Such benefit will be
    offset by the Actuarial Equivalent of any benefit previously paid under this
    Plan to such Participant.

    However, if a Participant remains in the employ of a Participating Employer
    after his Normal Retirement Date, such Participant, upon his subsequent
    retirement, shall have the value of his benefit in the Normal Form increased
    by the Actuarial Equivalent of the monthly benefit in the Normal Form to
    which he would have been entitled had he not continued in employment, for
    any month after his Normal Retirement Date until the date that benefits
    actually commence. In the event of such Participant's death while continuing
    in the employ of a Participating Employer after his Normal Retirement Date,
    the Actuarial Equivalent value of the additional benefit that would have
    been provided under the preceding sentence shall be added to the value of
    his benefit for purposes of any death benefit that may be payable under
    Chapter VI or VIII.

 4. Non-Duplication of Benefit. Under no circumstances will the benefit of any
    Employee who has incurred a Termination of Employment and is later rehired
    by a Participating Employer be greater than the benefit he would have
    received if the Termination of Employment had not occurred and he had been
    continuously employed. Upon such Participant's later retirement or
    Termination of Employment, the Participant's Normal Retirement Benefit shall
    be reduced by the Actuarial Equivalent of any benefit previously paid under
    this Plan to such Participant.
 5. Re-Employment. If a former Employee who is receiving benefits from the Plan
    and Trust returns to the employ of the Employer or an Affiliated Employer,
    his benefit payments shall continue uninterrupted.



BENEFIT LIMITATIONS

 1. Definitions. For purposes of this Chapter V, the capitalized terms defined
    below will have the following meaning when capitalized:

    Annual Additions

    means the total of the following amounts, if any, which are allocated to the
    Combined Accounts of a Participant:

    

     a. Employer contributions (excluding Employer contributions arising from an
        award of back pay by agreement with the Employer or by court order);
     b. Amounts forfeited by non-Vested previous Participants;
     c. Non-deductible voluntary Employee contributions; and
     d. Any amount added to an individual medical account as defined in Section
        415(e)(2) of the Code which is part of a pension or annuity plan of the
        Employer for the Participant (even if not in a defined contribution
        plan).
    
        For purposes of determining Annual Additions, a rollover contribution
        from an IRA of a Participant, or from his account in the qualified
        retirement plan of his previous employer will not be included.
    
        Average Compensation
    
        of a Participant is his Total Compensation during the three consecutive
        Limitation Year period in which he earned a Year of Vesting Service and
        which produces the highest average.
    
        
    
        Combined Accounts
    
        means the total of all accounts of a Participant in all of the Defined
        Contribution Plans of the Employer.
    
        
    
        Defined Benefit Plan
    
        is a retirement plan which does not provide for benefits from an
        individual account of a Participant, but rather such benefits are based
        on a benefit formula provided by the Plan.
    
        
    
        Defined Contribution Plan
    
        is a retirement plan which provides for an individual account for each
        Participant and for benefits based entirely on the balance of that
        account. The account balance is usually derived from contributions,
        income, expenses, market value increases or decreases, and sometimes
        non-Vested (Forfeited) amounts from Participants who terminate
        employment before retirement.
    
        
    
        Employer
    
        means the employer that adopts this Plan. All members of a controlled
        group of corporations (as defined in Section 414(h) as modified by
        Section 415(h) of the Code), all trades or businesses (whether or not
        incorporated) under common control (as defined by Section 414(c) as
        modified by Section 415(h) of the Code), or all members of an affiliated
        service group (as defined in Section 414(m) of the Code), will be
        considered a single employer for the purposes of applying the
        limitations of this Chapter.
    
        
    
        Limitation Year
    
        is the Plan Year.
    
        
    
        Total Compensation
    
        includes a Participant's earned income, wages, salaries, and fees for
        professional service and other amounts received for personal services
        actually rendered in the course of employment with an Employer
        maintaining the plan (including but not limited to, commissions paid
        salesmen, compensation for services on the basis of a percentage of
        profits, commissions on insurance premiums, tips and bonuses) and
        excluding the following:
    
        
    
     e. Employer contributions to a plan of deferred compensation which are not
        included in the gross income of the Employee for the taxable year in
        which contributed, or on behalf of an Employee to a simplified employee
        pension plan to the extent such contributions are deductible by the
        Employee, or any distributions from a plan of deferred compensation;
     f. Amounts realized from the exercise of a non-qualified stock option, or
        when restricted stock (or property) held by an Employee either becomes
        freely transferable or is no longer subject to a substantial risk of
        forfeiture;
     g. Amounts realized from the sale, exchange or other disposition of stock
        acquired under a qualified stock option; and
     h. Other amounts which receive special tax benefits, or contributions made
        by the Employer (whether or not under a salary reduction agreement)
        towards the purchase of a 403(b) annuity contract (whether or not the
        contributions are excludable from the gross income of the Employee).
        Notwithstanding the above definition, from and after January 1, 1998,
        Total Compensation shall include any elective deferral contributions (as
        defined in Code Section 402(g)(3)) and any amounts contributed or
        deferred by the Employer at the election of the Participant which are
        not included in the gross income of the Participant by reason of Code
        Section 125 or 457, and, from and after January 1, 2001, by reason of
        Code Section 132(f).

 2. General Limitations. Under no circumstances will the total annual benefits
    (which, for purposes of this Chapter means benefits payable in the form of a
    straight life annuity, without ancillary benefits, or if payable in some
    other form, the Actuarial Equivalent (computed using an interest rate of 5%)
    of such form) derived from Employer contributions and payable under all
    Combined Plans to a Participant who retires at or after the Social Security
    Retirement Age (as defined in Code Section 415(b)(8)) exceed the lesser of
    the following for any Limitation Year:
     a. $90,000 (the "Dollar Limitation") (effective on January 1, 1988, and
        each January 1 thereafter, the $90,000 limitation above will be
        automatically adjusted to the new dollar limitation determined by the
        Commissioner of Internal Revenue for that calendar year. The new
        limitation will apply to Limitation Years ending within the calendar
        year of the date of the adjustment.)
     b. 100% of his Average Compensation (as defined in Section 5.01) (the
        "Compensation Limitation").

    If the annual benefit commences after the Social Security Retirement Age,
    the benefit may not exceed the Actuarial Equivalent of a single life annuity
    equal to the Dollar Limitation commencing on the Participant's Social
    Security Retirement Age. To determine Actuarial Equivalence after the Social
    Security Retirement Age, in the preceding sentence, an interest rate
    assumption of 5% will be used.

    If the annual benefit commences before a Participant's attainment of his
    Social Security Retirement Age, the Dollar Limitation applicable to such
    benefit shall be reduced to an amount which is equal to a single life
    annuity commencing at the same time which is the Actuarial Equivalent of a
    single life annuity equal to the Dollar Limitation commencing on the
    Participant's Social Security Retirement Age.

    Notwithstanding the above, if the Participant was a Participant in a plan in
    existence on July 1, 1982, the maximum permissible amount shall not be less
    than the Participant's accrued benefit as of September 30, 1983.

    Notwithstanding the foregoing provisions of this Section 5, if the maximum
    limitations on retirement benefits, with respect to any person who was a
    Participant prior to January 1, 1987 and whose retirement benefit
    (determined without regard to any changes in the Plan after May 6, 1986 and
    without regard to cost-of-living adjustments occurring after December 31,
    1986) exceeds the limitations set forth in this Section, then, for purposes
    of such Section and Section 415(b) and (e) of the Code, the Dollar
    Limitations with respect to such Participant shall be equal to such
    Participant's retirement benefit as of December 31, 1986; provided that such
    Participant's retirement benefit did not exceed the maximum limitation as in
    effect for all the Plan Years prior to January 1, 1987.

    Regardless of anything to the contrary, the limitations described in Section
    5.02(a) and (b) above will not apply if the annual benefits of a Participant
    under all Combined Defined Benefit Plans do not exceed $10,000 in the Plan
    Year or any prior Plan Year, and if he has never been a Participant in any
    Defined Contribution Plan of the Employer.

 3. Less Than 10 Years. If the annual benefit commences when the Participant has
    completed less than ten years of Vesting Service with the Employer, the
    limitations described in Section 5.02 will be reduced by 10% for each Year
    of Vesting Service less than ten.
 4. Limitations if Participant in Other Plan(s). If a Participant is also a
    Participant in a Defined Contribution Plan (or Plans) maintained by the
    Employer, the decimal equivalent of the sum of the fractions determined as
    follows for all Defined Benefit Plans and Defined Contribution Plans
    maintained by the Employer in which he participates shall not exceed 1.0 for
    any Limitation year:
     a. A defined benefit fraction, the numerator being the projected total
        annual benefits of the Participant under all Employer-sponsored Defined
        Benefit Plans (whether or not terminated), and the denominator being the
        lesser of:
         1. the product of 1.25 multiplied by $90,000 (or, if permitted by
            applicable law, such other dollar amount as is specified annually by
            the Secretary of the Treasury, or his delegate); or
         2. the product of 1.4 multiplied by the Participant's Average
            Compensation.
    
     b. A defined contribution fraction, the numerator being the sum of the
        actual Annual Additions to the Participant's Combined Accounts under all
        Defined Contribution Plans (whether or not terminated) maintained by the
        Employer for the current and all prior Limitation Years, and the
        denominator being the sum of the lesser of the following amounts
        determined for such Limitation Year and all prior Limitation Years of
        the Participant's service with the Employer (regardless of whether a
        Defined Contribution Plan was maintained by the Employer):
         1. the product of 1.25 multiplied by $30,000 (or, if greater,
            one-fourth of the Dollar Limitation in effect under Code Section
            415(b)(1)(A)); or
         2. the product of 1.4 multiplied by 25% of his Total Compensation for
            such Limitation Year.

In the event the projected annual benefits of a Participant under all Defined
Benefit Plans cause the total of the fractions determined under (a) and (b)
above to exceed 1.0, the annual benefits under the Employer-sponsored Defined
Benefit Plans will be reduced to the extent necessary so that the sum of the
defined benefit plan fraction and defined contribution plan fraction do not
exceed 1.0.

From and after January 1, 2000, the special limitations set forth in this
Section 5.04 shall no longer apply.

5.05 Applicable Mortality Table. This Section shall apply to distributions with
Annuity Starting Dates on and after December 31, 2002. Notwithstanding any other
Plan provisions to the contrary, the applicable mortality table used for
purposes of adjusting any benefit or limitation under Code Section 415(b)(2)(B),
(C) or (D) in this Chapter V is the table prescribed in Revenue Ruling 2001-62.



PRE-RETIREMENT DEATH BENEFITS

 1. Death Benefits. Except as provided in Section 6.03 and Chapter VIII, any
    death benefits payable under the Plan and Trust will be according to the
    provisions of this Section 6.01.

    The Beneficiary of any Participant (including former Participants with
    deferred vested benefits) who dies before his Annuity Starting Date will be
    entitled to a lump sum death benefit, payable as soon as administratively
    possible after the Participant's death, equal to the present Actuarial
    Equivalent value (as determined by the Actuary) of the Accrued Benefit of
    such Participant on his date of death.

 2. Death Benefit Limitations. Except as provided in Sections 6.01, 6.03 and
    Chapter VIII, the Beneficiary or spouse of any Participant who dies will not
    be entitled to any death benefit under the Plan and Trust.
 3. Pre-Retirement Death Benefit for Surviving Spouse; Post-Retirement Death
    Benefits. Unless the Participant has designated someone other than his
    spouse as the primary Beneficiary under the provisions of Section 9.01, the
    death benefit payable to the spouse of a Participant (including a former
    Participant with deferred vested benefits) who dies before his Annuity
    Starting Date will be in the form of a single life annuity for the life of
    such spouse which is the Actuarial Equivalent of the Accrued Benefit of such
    Participant. The surviving spouse may elect to commence payment of such
    annuity within a reasonable period after the Participant's death. Absent an
    election by the surviving spouse, payment of such annuity will start on the
    later of the Participant's date of death or the date when the Participant
    would have attained age 62. The surviving spouse may also elect the lump sum
    death benefit specified in Section 6.01 above in lieu of such annuity. If
    the Participant dies after benefits have commenced under one of the forms
    specified in Chapter VIII, the death benefits payable, if any, will be in
    accordance with the form of payment then in effect.



OTHER TERMINATION AND VESTING

 1. Full Vesting Dates. Upon the date of a Participant's death, retirement or
    incurrence of a Disability, he will be fully Vested in his Accrued Benefit.
 2. Vesting Schedule. A Participant who has completed at least 5 Years of
    Vesting Service and who terminates his employment with the Employer or an
    Affiliated Employer for reasons other than death, Disability, or retirement
    will be fully Vested in his Accrued Benefit. If a Participant terminates his
    employment with the Employer or an Affiliated Employer for reasons other
    than death, Disability, or retirement before he has completed 5 Years of
    Vesting Service, he will not be Vested in any benefit in this Plan and his
    entire Accrued Benefit will be forfeited.
 3. Commencement of Benefits. The payment of any Vested Accrued Benefit
    determined under this Chapter will start on the date specified in Section
    8.01, and will be adjusted for either or both of the following reasons:
     a. If payments start on a date prior to the Participant's Normal Retirement
        Date, such payments will be adjusted as specified in Section 4.02;
     b. If payments are in a form other than the Normal Form of Benefits, such
        payments will have an Actuarial Equivalent adjustment made.

 4. Forfeiture. Any Non-Vested Accrued Benefit determined under this Chapter, or
    any other benefit forfeited by a Participant who dies but is not eligible
    for death benefits under the Plan and Trust will be retained in the Trust
    Fund and will be used to reduce the future Participating Employer
    contributions to the Plan.
 5. Resumption of Participation. If an Employee returns to the employ of a
    Participating Employer following a Break in Service, his Years of Vesting
    Service and Years of Benefit Service which occurred before such Break in
    Service will be aggregated with his Years of Vesting Service and Years of
    Benefit Service occurring after such Break in Service if he also meets
    either of the following requirements:
     a. If he was Vested in some or all of his Accrued Benefit under this Plan
        at the time his Break in Service occurred; or
     b. Even if he was not Vested in his Accrued Benefit at the time of his
        Break in Service, if the number of consecutive One Year Breaks in
        Service is less than the Years of Vesting Service which occurred before
        such Break in Service.



PAYMENT OF BENEFITS

 1. Commencement of Benefits. Unless a Participant elects in writing to further
    defer the starting date of any benefit payable under the Plan and Trust,
    benefits must begin to be paid within 60 days after the later of:
     a. the last day of the Plan Year in which he attains age 65; or
     b. the last day of the Plan Year in which he incurs a Termination of
        Employment.
    
        Effective January 1, 2000, and notwithstanding any other provisions of
        this Plan but subject to the special rules pertaining to 5% owners and
        certain other Participants set forth below, any benefit payable to a
        Participant shall commence no later than the "Required Beginning Date"
        for a Participant under Code Section 401(a)(9), as amended by the Small
        Business Job Protection Act of 1996, which is the April 1st of the
        calendar year following the later of (i) the calendar year in which the
        Participant attains age 70 1/2, or (ii) the calendar year in which the
        Participant retires or terminates service with the Employer or an
        Affiliated Employer.
    
        However, any benefit payable to a Participant who is a more than 5%
        owner of the "employer" as defined in Code Section 416 with respect to
        the Plan Year ending in the calendar year in which such Participant
        attains age 70 1/2 shall commence no later than the April 1st of the
        calendar year following the calendar year in which such Participant
        attains age 70 1/2, even if he has not separated from service as of such
        date.
    
        Further, any Participant continuing in the service of the Employer or an
        Affiliated Employer who attained age 70 1/2 after December 31, 1996 but
        before January 1, 2000 shall have an option to elect either to begin
        receiving benefits starting no later than April 1st of the calendar year
        following the calendar year in which such Participant attains age 70 1/2
        or to defer the commencement thereof (and, if applicable, to stop the
        current receipt of benefits) until retirement or termination of service.
        Any distribution of benefits that was being made to such a Participant
        in the Joint and Survivor Annuity form may be stopped under the
        preceding sentence only if consent of the person who was such
        Participant's spouse when the benefit payments initially commenced is
        obtained and such consent acknowledges the effect of the election to
        stop. Any commencement or recommencement of benefits starting after
        retirement or termination of service of a Participant who has elected to
        defer (and, if applicable to stop the current receipt of benefits) shall
        be subject to all of the provisions of Section 8.02 dealing with the
        mandatory Joint and Survivor Annuity form of distribution for married
        Participants and the single life annuity form for single Participants
        and the circumstances under which some other form of distribution may be
        elected.
    
        Any Participant who incurs a Termination of Employment and who later
        attains the age specified as an Early Retirement Date may elect in
        writing to the Committee to have his benefit payments begin at any time
        following such age. Once such election is made, benefit payments must
        begin within 60 days after the date specified in the election.
    
        Notwithstanding any provision of the Plan to the contrary, if the Vested
        portion of the Accrued Benefit of a Participant who terminates, retires,
        or dies does not exceed $3,500, or, from and after January 1, 2002,
        $5,000, the Vested Accrued Benefit shall be distributed in the form of a
        single sum cash distribution as soon as practicable following the
        Participant's termination.
    
        If a distribution is one to which Sections 401(a)(11) and 417 of the
        Internal Revenue Code do not apply, such distribution may commence less
        than 30 days after the notice required under Section 1.411(a)-11(c) of
        the Income Tax Regulations is given, provided that:
    
     c. the Plan Administrator clearly informs the Participant that the
        Participant has a right to a period of at least 30 days after receiving
        the notice to consider the decision of whether or not to elect a
        distribution (and, if applicable, a particular distribution option), and
     d. the Participant, after receiving the notice, affirmatively elects a
        distribution.

 2. Automatic Joint and Survivor Benefits. Unless an optional form of benefit is
    selected pursuant to a qualified election within the 90-day period ending on
    the Annuity Starting Date, a married Participant's Vested Accrued Benefit
    will be paid in the form of a Joint and Survivor Annuity. A qualified
    election is a waiver of a Joint and Survivor Annuity. The waiver must be in
    writing and must be consented to by the Participant's spouse. The spouse's
    consent to a waiver must acknowledge the designation of a specific
    alternative beneficiary in writing signed by the spouse and witnessed by a
    Plan representative or notary public. Notwithstanding this consent
    requirement, if the Participant establishes to the satisfaction of a Plan
    representative that such written consent may not be obtained because there
    is no spouse or the spouse cannot be located, waiver will be deemed a
    qualified election. Any consent necessary under this provision will be valid
    only with respect to the spouse who signs the consent, or in the event of a
    deemed qualified election, the designated spouse. Additionally, a revocation
    of a prior waiver may be made by a Participant without the consent of the
    spouse at any time before the commencement of benefit. The number of
    revocations shall not be limited.

    In the case of a Joint and Survivor Annuity as described above, the
    Committee shall provide each Participant within a reasonable period under
    applicable regulations (currently, not less than 30 and no more than 90
    days) prior to the Annuity Starting Date a written explanation of:

     a. the terms and conditions of a Joint and Survivor Annuity;
     b. the Participant's right to make and the effect of an election to waive
        the Joint and Survivor Annuity form of benefit;
     c. the rights of a Participant's spouse; and
     d. the right to make, and the effect of, a revocation of a previous
        election to waive the Joint and Survivor Annuity. If the Participant,
        after having received the above written explanation, affirmatively
        elects a form of distribution (with spousal consent if the form is other
        than the Joint and Survivor Annuity), the Plan may treat such election
        as a waiver of any remaining portion of the 30-day notice period,
        provided the distribution does not commence before the expiration of a
        7-day period beginning the day after the Participant has received the
        above written notice and other requirements of applicable regulations
        are satisfied.

    Unless an optional form of benefit is selected, an unmarried Participant's
    Vested Accrued Benefit will be paid in the form of a single life annuity
    under Section 8.03.

 3. Optional Forms of Payment. Except where a Joint and Survivor Annuity is
    required by Section 6.01 or Section 8.02, all benefit payments will be made
    in the Normal Form of Benefit unless the Participant (or his Beneficiary, if
    he is deceased) selects in writing one, or a combination of, the following
    optional forms of benefits:
     a. life income annuity;
     b. a joint and survivor annuity providing a survivor benefit to any
        Beneficiary which is at least 50% but not greater than 100% of the
        Participant's benefit;
     c. a term certain annuity for 120 months, or 180 months;
     d. a lump sum payment, but only if Termination of Employment is due to
        retirement, death, or Disability.
     e. if the Participant was employed at the McEwen facility, then he or his
        Beneficiary may select a life annuity with 120 or 180 monthly benefits
        guaranteed.

    Any benefit payable in a form other than the Normal Form of Benefit will be
    the Actuarial Equivalent of the benefit which would have been payable in the
    Normal Form of Benefit.

    Any annuity contracts which may be purchased to provide Plan benefits will
    be nontransferable.

 4. Incidental Death Benefits. Regardless of any statement (with the exception
    of Section 8.02) to the contrary, the ability of any Participant or any
    Beneficiary to select the timing and method of a distribution option will be
    limited by the following provisions:
     a. If the Participant's entire interest is to be distributed in other than
        a lump sum, then the amount to be distributed each year must be at least
        an amount equal to the quotient obtained by dividing the Participant's
        entire interest by the life expectancy of the Participant or joint and
        last survivor expectancy of the Participant and designated Beneficiary.
        Life expectancy and joint and last survivor expectancy are computed by
        the use of the return multiples contained in Section 1.72-9 of the
        Income Tax Regulations. For purposes of this computation, a
        Participant's life expectancy may be recalculated no more frequently
        than annually, however, the life expectancy of a nonspouse Beneficiary
        may not be recalculated. If the Participant's spouse is not the
        designated Beneficiary, the method of distribution selected must satisfy
        the minimum death incidental benefit requirements of Section
        1.401(a)(9)-2 of the regulations which are incorporated herein by this
        reference.
     b. If the Participant dies after distribution of his or her interest has
        commenced, the remaining portion of such interest will continue to be
        distributed at least as rapidly as under the method of distribution
        being used prior to the Participant's death.
     c. If the Participant dies before distribution of his or her interest
        commences, the Participant's entire interest will be distributed no
        later than five years after the Participant's death except to the extent
        that an election is made to receive distribution in accordance with (1)
        or (2) below:
         1. If any portion of the Participant's interest is payable to a
            designated Beneficiary, distributions may be made in substantially
            equal installments over the life or life expectancy of the
            designated Beneficiary commencing no later than one year after the
            Participant's death;
         2. If the designated Beneficiary is the Participant's surviving spouse,
            the date distributions are required to begin in accordance with (1)
            above shall not be earlier than the date on which the Participant
            would have attained age 70 1/2, and, if the spouse dies before
            payments begin, subsequent distributions shall be made as if the
            spouse had been the Participant.
    
     d. For purposes of 8.04(c) above, payments will be calculated by use of the
        return multiples specified in Section 1.72-9 of the regulations. Life
        expectancy of a surviving spouse may be recalculated annually, however,
        in the case of any other designated Beneficiary, such life expectancy
        will be calculated at the time payment first commences without further
        recalculation.
     e. For purposes of this Section 8.04, any amount paid to a child of the
        Participant will be treated as if it had been paid to the surviving
        spouse if the amount becomes payable to the surviving spouse when the
        child reaches the age of majority.

    8.04A New Minimum Distribution Regulations. With respect to distributions
    under the Plan made on or after April 1, 2001 for calendar years beginning
    on or after January 1, 2001, the Plan will apply to minimum distribution
    requirements of Section 401(a)(9) of the Code in accordance with the
    regulations under Section 401(a)(9) that were proposed on January 17, 2001
    (the 2001 Proposed Regulations), notwithstanding any provision of the Plan
    to the contrary. If the total amount of required minimum distributions made
    to a Participant for 2001 prior to April 1, 2001 are equal to or greater
    than the amount of required minimum distributions determined under the 2001
    Proposed Regulations, then no additional distributions are required for such
    Participant for 2001 on or after such date. If the total amount of required
    minimum distributions made to a Participant for 2001 prior to April 1, 2001
    are less than the amount determined under the 2001 Proposed Regulations,
    then the amount of required minimum distributions for 2001 on or after such
    date will be determined so that the total amount of required minimum
    distribution for 2001 is the amount determined under the 2001 Proposed
    Regulations. This amendment shall continue in effect until the last calendar
    year beginning before the effective date of the final regulations under
    Section 401(a)(9) of the Code or such other date as may be published by the
    Internal Revenue Service.

 5. Transfers. The Plan will not accept the transfer into the Trust Fund of
    IRA's or distributions to Participants from other retirement plans.
 6. No Other Benefits. Except as provided in Chapter XII, no payments shall be
    made from the Plan and Trust to a Participant except for retirement, death,
    Disability, or other Termination of Employment.
 7. Direct Rollover.
     a. This Section applies to distributions made on or after January 1, 1993.
        Notwithstanding any provision of the Plan to the contrary that would
        otherwise limit a Distributee's election under this Section, a
        Distributee may elect, at the time and in the manner prescribed by the
        Plan Administrator, to have any portion of an Eligible Rollover
        Distribution paid directly to an Eligible Retirement Plan specified by
        the Distributee in a Direct Rollover.
     b. Definitions
         i.   Eligible Rollover Distribution: An Eligible Rollover Distribution
              is any distribution of all or any portion of the balance to the
              credit of the Distributee, except that an Eligible Rollover
              Distribution does not include:
               1.  any distribution that is one of a series of substantially
                   equal periodic payments (not less frequently than annually)
                   made for the life (or life expectancy) of the Distributee or
                   the joint lives (or joint life expectancies) of the
                   Distributee and the Distributee's designated Beneficiary, or
                   for a specified period of ten years or more;
               2.  any distribution to the extent such distribution is required
                   under Section 401(a)(9) of the Code;
               3.  the portion of any distribution that is not includable in
                   gross income (determined without regard to the exclusion for
                   net unrealized appreciation with respect to Employer
                   securities);
               4.  returns of Section 401(k) elective deferrals that are
                   returned as a result of the Section 415 limitations;
               5.  corrective distributions of excess contributions, excess
                   deferrals, and excess aggregate contributions, together with
                   the income allocable to these corrective distributions;
               6.  loans treated as distributions under Section 72(p) and not
                   excepted by Section 72(p)(2);
               7.  loans in default that are deemed distributions;
               8.  a distribution less than $200;
               9.  for distribution made from and after December 31, 1999, any
                   amount which is a hardship distribution under Section
                   401(K)(2) of the Code; and
               10. similar items designated by the IRS in revenue rulings,
                   notices, and other guidance of general applicability.
        
         ii.  Eligible Retirement Plan: An Eligible Retirement Plan is an
              individual retirement account described in Section 408(a) of the
              Code, an individual retirement annuity described in Section 408(b)
              of the Code, an annuity plan described in Section 403(a) of the
              Code, or a qualified trust described in Section 401(a) of the
              Code, that accepts the Distributee's Eligible Rollover
              Distribution. However, in the case of an Eligible Rollover
              Distribution to the surviving spouse, an Eligible Retirement Plan
              is an individual retirement account or individual retirement
              annuity.
         iii. Distributee: A Distributee includes an Employee or former
              Employee. In addition, the Employee's or former Employee's
              surviving spouse and the Employee's or former Employees' spouse or
              former spouse who is the alternate payee under a qualified
              domestic relations order, as defined in Section 414(p) of the
              Code, are Distributees with regard to the interest of the spouse
              or former spouse.
         iv.  Direct Rollover: A Direct Rollover is a payment by the Plan to the
              Eligible Retirement Plan specified by the Distributee.



DESIGNATION OF BENEFICIARY

 1. Beneficiary Designation; Election of Non-Spouse Beneficiary. Each
    Participant may name or change the name of his Beneficiary(ies) who will
    receive any death benefits payable under Chapters VI or VIII of the Plan.
    However, any designation by a married Participant of someone other than his
    spouse as the primary Beneficiary for any pre-retirement death benefit
    payable under Section 6.01 of the Plan is an election to waive the
    pre-retirement surviving spouse death benefit under Section 6.03 and must be
    made by the Participant in writing during the election period described
    below and shall not be effective unless:
     a. the Participant's spouse consents in writing to the election;
     b. the election designates a specific alternate Beneficiary, including any
        class of Beneficiaries or any contingent Beneficiaries, which may not be
        changed without spousal consent (or the spouse expressly permits
        designations by the Participant without any further spousal consent);
     c. the spouse's consent acknowledges the effect of the election; and
     d. the spouse's consent is witnessed by a plan representative or notary
        public.
    
        If it is established to the satisfaction of a plan representative that
        such written consent may not be obtained because there is no spouse or
        the spouse cannot be located, a waiver will be deemed a qualified
        election.
    
        The election period to waive the pre-retirement surviving spouse death
        benefit begins on the first day of the Plan Year in which the
        Participant attains age 35 or the date of the Participant's termination
        of service, if earlier, and ends on the date of the Participant's death.
        An earlier waiver (with spousal consent) may be made, but it will become
        invalid at the beginning of the Plan Year in which the Participant
        attains age 35 or the date of a vested Participant's termination of
        service, if earlier. However, a new waiver and consent form may be
        signed thereafter at any time during the election period.
    
        With regard to the election, the Committee shall provide each
        Participant within the applicable period, with respect to such
        Participant (and consistent with regulations), a written explanation of
        the pre-retirement surviving spouse death benefit containing comparable
        information to that required pursuant to Section 8.02. For the purposes
        of this paragraph, the term "applicable period" means, with respect to a
        Participant, whichever of the following periods ends last:
    
     e. The period beginning with the first day of the Plan Year in which the
        Participant attains age 32 and ending with the close of the Plan Year
        preceding the Plan Year in which the Participant attains age 35;
     f. One year ending after the individual becomes a Participant;
     g. One year ending after the Plan no longer fully subsidizes the cost of
        the pre-retirement surviving spouse death benefit with respect to the
        Participant; or
     h. One year ending after Code Section 401(a)(11) first applies to the
        Participant.

    Notwithstanding the foregoing, notice must be provided within a reasonable
    period ending after separation from service in the case of a Participant who
    separates before attaining age 35. For this purpose, the Committee must
    provide the explanation within a period beginning one year before the
    separation from service and ending one year after such separation. If such a
    Participant thereafter returns to employment with a Participating Employer,
    the applicable period for such Participant shall be redetermined.

 2. Priority If No Designated Beneficiary. If there is no Beneficiary
    designation form on file, or if the designated Beneficiary(ies) predeceases
    the Participant, benefit payments required under the Plan and Trust to be
    payable on death to the Beneficiary(ies) will be distributed in the
    following order of priority:
     a. to the surviving spouse; or if none
     b. to the surviving issue (per stirpes and not per capita); or, if none
     c. to the surviving parents equally, or, if one is deceased, to the
        survivor of them; or, if none
     d. to the estate of the Participant.



TOP-HEAVY PROVISIONS

 1. Provisions Will Control. If the Plan is or becomes Top-Heavy in any Plan
    Year beginning after December 31, 1983, the provisions of Chapter X will
    supersede any conflicting provisions in the Plan.
 2. Definitions. For purposes of this Chapter X the following definitions shall
    apply:
    Employer
    : Means all Participating Employers and all Affiliated Employers.
    Key Employee
    : Any Employee or former Employee (and the Beneficiaries of such Employee)
    who at any time during the Determination Period was:
     1. an officer of the Employer having annual compensation from the Employer
        greater than 1.5 times the amount in effect under Section 415(c)(1)(A)
        for any such Plan Year;
     2. an owner (or considered an owner under Section 318 of the Code) of one
        of the ten largest interests in the Employer if such individual's
        compensation exceeds the dollar limitation under Section 415(c)(1)(A) of
        the Code;
     3. a 5% owner of the Employer; or
     4. a 1% owner of the Employer who has an annual compensation of more than
        $150,000.
    
    The Determination Period is the Plan Year containing the Determination Date
    and the 4 preceding Plan Years. The determination of who is a Key Employee
    will be made in accordance with Section 416(i)(1) of the Code and the
    regulations thereunder.
    
    Top-Heavy Plan
    : For any Plan Year beginning after December 31, 1983, this Plan is
    Top-Heavy if any of the following conditions exist:
     1. If the Top-Heavy Ratio for this Plan exceeds 60% and this Plan is not
        part of any Required Aggregation Group or Permissive Aggregation Group
        of Plans.
     2. If this Plan is a part of a Required Aggregation Group of plans but not
        part of a Permissive Aggregation Group and the Top-Heavy Ratio for the
        group of plans exceeds 60%.
     3. If this Plan is a part of a Required Aggregation Group and part of a
        Permissive Aggregation Group of plans and the Top-Heavy Ratio for the
        Permissive Aggregation Group exceeds 60%.
    
    Top-Heavy Ratio
    :
     1. If the Employer maintains one or more defined benefit plans and the
        Employer has not maintained any defined contribution plans (including
        any Simplified Employee Pension Plan) which during the 5-year period
        ending on the Determination Date(s) has or has had account balances, the
        Top-Heavy Ratio for this Plan alone or for the Required or Permissive
        Aggregation Group, as appropriate, is a fraction, the numerator of which
        is the sum of the Present Value of Accrued Benefits of all Key Employees
        as of the Determination Date(s) (including any part of any Accrued
        Benefit distributed in the 5-year period ending on the Determination
        Date(s)), and the denominator of which is the sum of all Accrued
        Benefits (including any part of any Accrued Benefits distributed in the
        5-year period ending on the Determination Date(s)) determined in
        accordance with Section 416 of the Code and the regulations thereunder.
     2. If the Employer maintains one or more defined benefit plans and the
        Employer maintains or has maintained one or more defined contribution
        plans (including any Simplified Employee Pension Plan) which during the
        5-year period ending on the Determination Date(s) has or has had account
        balances, the Top-Heavy Ratio for any Required or Permissive Aggregation
        Group, as appropriate, is a fraction, the numerator of which is the sum
        of account balances under the aggregate defined contribution plan or
        plans for all Key Employees and the Present Value of Accrued Benefits
        under the aggregate defined benefit plan or plans for all Key Employees,
        and the denominator of which is the sum of the account balances under
        the aggregate defined contribution plan or plans for all Participants
        and the Present Value of Accrued Benefits under the aggregate defined
        benefit plan or plans for all Participants as determined in accordance
        with Section 416 of the Code and the regulations thereunder. The account
        balances under a defined contribution plan and the Accrued Benefits
        under a defined benefit plan in both the numerator and denominator of
        the Top-Heavy Ratio are adjusted for any distribution made in the 5-year
        period ending on the Determination Date.
     3. For purposes of (1) and (2) above, the value of account balances and the
        Present Value of Accrued Benefits will be determined as of the most
        recent Valuation Date that falls within or ends with the 12-month period
        ending on the Determination Date except as provided in Section 416 of
        the Code and the regulations thereunder for the first and second plan
        years of a defined benefit plan. The account balances and Accrued
        Benefits of a Participant who:
         i.  is not a Key Employee but who was a Key Employee in a prior year;
             or
         ii. has not received any compensation from any Employer maintaining the
             Plan at any time during the 5-year period ending on the
             Determination Date, will be disregarded. The calculation of the
             Top-Heavy Ratio, and the extent to which distributions, rollovers,
             and transfers are taken into account will be made in accordance
             with Section 416 of the Code and the regulations thereunder.
             Accordingly, the accrued benefit of any employee who has not
             performed an Hour of Service for the Employer at any time during
             the 5-year period ending on the Determination Date will be
             disregarded. Deductible employee contributions will not be taken
             into account for purposes of computing the Top-Heavy Ratio. When
             aggregating plans the value of account balances and Accrued
             Benefits will be calculated with reference to the Determination
             Dates that fall within the same calendar year.
    
    Permissive Aggregation Group
    : The Required Aggregation Group of plans plus any other plan or plans of
    the Employer which, when considered as a group with the Required Aggregation
    Group, would continue to satisfy the requirements of Sections 401(a)(4) and
    410 of the Code.
    Required Aggregation Group
    :
     1. Each qualified plan of the Employer in which at least one Key Employee
        participates in the Plan Year containing the Determination Date or any
        of the four preceding Plan Years (including any such plan that
        terminated within 5-year period ending on the Determination Date), and
     2. any other qualified plan of the Employer which enables a plan described
        in (1) to meet the requirements of Sections 401(a)(4) or 410 of the
        Code.
    
    Determination Date
    : For any Plan Year subsequent to the first Plan Year, the last day of the
    preceding Plan Year. For the first Plan Year of the Plan, the last day of
    that year.
    Valuation Date
    : The first day of the Plan Year, as of which account balances or Accrued
    Benefits are valued for purposes of calculating the Top-Heavy Ratio.
    Present Value
    : Present Value shall be based only on the Actuarial Equivalent interest and
    mortality rates specified in Section 1.01(c)

 3. Minimum Accrued Benefit:
     a. Notwithstanding any other provision in this Plan except (c), (d), and
        (e) below, for any Plan Year in which this Plan is Top-Heavy, each
        Participant who is employed on the last day of the Plan Year will accrue
        a benefit (to be provided solely by Employer contributions and payable
        in the Normal Form of Benefit) of 2.0% of his or her highest average
        compensation for the five consecutive years for which the Participant
        had the highest compensation. The minimum accrual is determined without
        regard to any Social Security contribution. The minimum accrual applies
        even though under other Plan provisions the Participant would not
        otherwise be entitled to receive an accrual, or would have received a
        lesser accrual for the year.
     b. For purposes of computing the minimum accrued benefit, compensation will
        include all wages subject to tax under Section 3101(a) without the
        dollar limitation of Section 3121(a), but not including deferred
        compensation other than contributions through a salary reduction
        agreement to a cash or deferred plan under Section 401(k) or to a tax
        deferred annuity under Section 403(b) of the Code.
     c. No additional benefit accruals shall be provided pursuant to (a) above
        to the extent that the total accruals on behalf of the Participant
        attributable to Employer contributions will provide a benefit expressed
        as a life annuity commencing at the Normal Retirement Date that equals
        or exceeds 20% of the Participant's highest average compensation for the
        five consecutive years for which the Participant had the highest
        compensation.
     d. The provisions in (a) above shall not apply to any Participant to the
        extent that the Participant is covered under any other plan or plans of
        the Employer. In such case, the minimum allocation or benefit
        requirement applicable to this Top-Heavy plan will be met in the other
        plan or plans.
     e. All accruals of Employer derived benefit, whether or not attributable to
        years for which the Plan is Top-Heavy, may be used in computing whether
        the minimum accrual requirements of paragraph (c) above are satisfied.

 4. Adjustment for Benefit Form Other Than Life Annuity. If the Normal Form of
    Benefit is other than a single life annuity, the Employee must receive an
    amount that is the Actuarial Equivalent of the minimum single life annuity
    benefit. If the benefit commences at a date other than the Normal Retirement
    Date, the Employee must receive at least an amount that is the Actuarial
    Equivalent of the minimum single life annuity benefit commencing at the
    Normal Retirement Date.
 5. Nonforfeitability of Minimum Accrued Benefit. The minimum accrued benefit
    required (to the extent required to be nonforfeitable under Section 416(b))
    may not be forfeited due to any suspension of benefits upon re-employment of
    retiree.
 6. Minimum Vesting Schedules. For any Plan Year in which this Plan is
    Top-Heavy, the following vesting schedule will automatically apply to the
    Plan:

    Years of Vesting Service
    
    Vested Percentage
    
    1
    2
    3
    4
    5
    
    0%
    20%
    40%
    60%
    100%

    The minimum vesting schedule applies to all benefits within the meaning of
    Section 411(a)(7) of the Code, including benefits accrued before the
    effective date of Section 416 and benefits accrued before the Plan became
    Top-Heavy. Further, no reduction in Vested benefits may occur in the event
    the Plan's status as Top-Heavy changes for any Plan Year. However, this
    Section does not apply to the Accrued Benefits of any Employee who does not
    have an Hour of Service after the Plan has initially become Top-Heavy and
    such Employee's Accrued Benefits attributable to Employer contributions will
    be determined without regard to this Section. If the vesting schedule under
    the Plan shifts in or out of the above schedule for any Plan Year because of
    the Plan's Top-Heavy status, such shift is an amendment to the vesting
    schedule and the election in Section 11.01(c) of the Plan applies.

 7. Compensation Limitation. For any Plan Year in which the Plan is Top-Heavy,
    only the first $200,000 (or such larger amount as may be prescribed by the
    Secretary or his delegate) of a Participant's annual Compensation shall be
    taken into account for purposes of determining benefits under the Plan.



AMENDMENT OF THE PLAN

 1. Amendment by Employer. The Employer may, by resolution of its Board of
    Directors, amend this Plan at any time. Any amendment by the Employer will
    be subject to the following rules:
     a. Without its written consent, no amendment may increase the duties or
        liabilities of the Trustee.
     b. Except as permitted by law, no amendment may provide for the use of
        funds or assets under the Plan and Trust other than for the exclusive
        benefit of Participants or their Beneficiaries. In addition, no
        amendment may allow Trust Fund assets to revert to or be used or enjoyed
        by any Participating Employer unless otherwise permitted by law.
     c. If an amendment changes the vesting schedule of the Plan, or if the Plan
        is amended in any way that directly or indirectly affects the
        computation of a Participant's nonforfeitable percentage, any
        Participant in the employ of a Participating Employer or an Affiliated
        Employer on the date such amendment is adopted (or the date it is
        effective, if later) who has completed at least three Years of Vesting
        Service at the end of the election period specified below, may make an
        irrevocable election to remain under the vesting schedule of the Plan as
        in existence immediately prior to said amendment. If such Participant
        does not make this election during the election period starting on the
        date such amendment is adopted, and ending 60 days following the latest
        of the following dates, he will be subject to the new vesting schedule
        provided by said amendment:
         1. the date the amendment is adopted;
         2. the date the amendment is effective; or
         3. the date written notice of the amendment is given to the
            Participant.
    
        However, the failure to make an election described above will not result
        in the forfeiture of any benefits which are already Vested.
    
     d. No amendment may reduce the Accrued Benefit or Vested percentage of a
        Participant.

 2. Conformance to Law. Regardless of the provisions of Section 11.01, the
    Employer has the right to make whatever amendments are necessary to this
    Plan or the Trust to bring it into conformity with applicable law.
 3. Merger, Consolidation, or Transfer. If the Plan and Trust are merged or
    consolidated with, or the assets or liabilities are transferred to, any
    other plan and trust, the benefits payable to each Participant immediately
    after such action (if the Plan was then terminated) will be equal to or
    greater than the benefits to which he would have been entitled if the Plan
    had terminated immediately before such action.



TERMINATION OF THE PLAN

 1. Right to Terminate. It is the expectation of the Employer that it will
    continue the Plan and the payment of contributions indefinitely, but
    continuance of the Plan is not assumed as a contractual obligation of the
    Employer, and the right is reserved by the Employer, by resolution of its
    Board of Directors, at any time to reduce, suspend, or discontinue its
    contributions, or terminate the Plan with respect to certain or all of its
    Employees. Further, any other Participating Employer may do likewise as to
    its participation in the Plan by resolution of its Board of Directors. If
    the Plan is terminated or partially terminated, the Accrued Benefit of each
    Participant who is in the employ of the Participating Employer on the
    effective date of the Plan termination or partial termination (as specified
    by the Participating Employer unless otherwise specified by the PBGC) and
    whose employment is affected by such termination or partial termination will
    thereafter be fully vested and nonforfeitable. Such Participant will have
    recourse only to the assets of the Trust Fund and the PBGC for the payment
    of such Vested Accrued Benefit.
 2. Termination Priorities. If the Plan is terminated or partially terminated
    (whether by the Employer or the PBGC), and the PBGC has notified the
    Employer that it may proceed with benefit payments under this Plan, the
    Trust Fund assets (or portion thereof, in the case of partial termination)
    will be allocated to the appropriate Participants (all Participants in the
    event of complete Plan termination, in the event of partial termination,
    only those Participants whose Termination of Employment caused or was the
    result of such partial termination) in the following order of priority:
     a. to provide for the return of Employee contributions, if any;
     b. to provide for any benefit of a Participant which was payable as an
        annuity in either of the following categories:
         1. the benefit of a Participant which was in pay status as of the first
            day of the 3-year period immediately preceding the date the Plan was
            terminated, as specified by the PBGC;
         2. the benefit of a Participant which could have been in pay status as
            of the first day of the 3-year period immediately preceding the date
            the Plan was terminated, as specified by the PBGC.
    
        For purposes of this Sub-Section (b), such benefit will be determined on
        the basis of the Plan's provisions which were in effect at any time
        during the 5-year period ending on such date of Plan termination under
        which the benefit would be the least;
    
     c. to provide for any other benefit of a Participant (not covered by any of
        the two previous priority classifications) which is insured and
        guaranteed by the PBGC;
     d. to provide for all other nonforfeitable benefits;
     e. to provide for all other benefits.

    Any allocations provided for under the above priority classifications will
    be payable to either a Participant or his Beneficiary, whichever is
    appropriate. In addition, with respect to priority classifications (b), (c),
    (d), and (e), the amount of an allocation to a Participant under a specified
    priority classification will be reduced by the amount of such Participant's
    allocation under a previous priority classification.

 3. Reversion to Employer. In the event assets remain in the Trust Fund after
    the complete satisfaction of all liabilities of the Plan and Trust, as
    specified in Section 12.02, distribution may be made to the Employer of such
    remaining assets, which will be deemed attributable to the difference
    between the actuarial assumptions used by the Actuary to determine the
    funding requirements of the Plan and Trust and the actual experience of the
    Trust Fund during its operation.
 4. Subsequent Benefit Payments. Unless otherwise specified by law, the timing,
    form (with the addition of lump sum distributions), and amount of any
    benefit payments provided under this Chapter will be made in accordance with
    the provisions of Chapter VIII.



CLAIMS PROCEDURE

 1. Written Claim. A Participant or Beneficiary(ies) may make a claim for Plan
    benefits by filing a written request with the Committee, on a form provided
    by the Committee.
 2. Claim Denial. If a claim is wholly or partially denied, the Committee will
    furnish the Participant or Beneficiary(ies) with written notice of the
    denial within 60 days of the date the original claim was filed. The notice
    of denial will specify:
     a. the reason for denial;
     b. specific reference to pertinent Plan and Trust provisions on which the
        denial is based;
     c. a description of any additional information or requirements needed to be
        eligible to obtain the denied benefit and an explanation of why such
        information or requirements are necessary; and
     d. an explanation of the claim procedure.

 3. Request for Review of Denial. The Participant or Beneficiary(ies) will have
    60 days from receipt of denial notice in which to make written application
    for review by the Committee. The Participant or Beneficiary may request that
    the review be in the nature of a hearing. The Participant or
    Beneficiary(ies) will have the rights to representation, to review pertinent
    documents, and to submit comments in writing.
 4. Decision on Review. The Committee will issue a decision on such review
    within 60 days after receipt of an application for review.

    The Committee shall have full and complete discretionary authority to
    determine eligibility for benefits, to construe the terms of the Plan and to
    decide any matter presented through the claims review procedure. Any final
    determination by the Committee shall be binding on all parties. If
    challenged in court, such determination shall not be subject to de novo
    review and shall not be overturned unless proven to be arbitrary and
    capricious upon the evidence considered by the Committee at the time of such
    determination.

 5. Additional Time. The Committee may take additional time, as provided by
    government regulations, under this Chapter XIII, if such time is needed to
    gather data, perform calculations or reach decisions in the processing of a
    claim. The Participant or Beneficiary(ies) will be informed by the
    Committee, in writing, of the need for such additional time prior to the
    date such extension begins.



CONTRIBUTION AND BENEFIT LIMITS
TO HIGH PAID EMPLOYEES

 1. When Applicable. Participating Employer contributions on behalf of any of
    the 25 highest paid Employees at the time the Plan is established and whose
    anticipated annual benefit exceeds $1,500 will be restricted as provided in
    Section 14.02 upon the occurrence of the following conditions:
     a. The Plan is terminated within 10 years after its establishment;
     b. The benefits of such highest paid Employee become payable within 10
        years after the establishment of the Plan; or
     c. If Section 412 of the Code (without regard to Section 412(h)(2)) does
        not apply to this Plan, the benefits of such Employee become payable
        after the Plan has been in effect for 10 years, and the full current
        costs of the Plan for the first 10 years have not been funded.

 2. Limitations. Participating Employer contributions which may be used for the
    benefit of an Employee described in Section 14.01 shall not exceed the
    greater of $20,000, or 20% of the first $50,000 of the Employee's
    compensation multiplied by the number of years between the date of the
    establishment of the Plan and:
     a. if 14.0l(a) applies, the date of the termination of the plan;
     b. if 14.0l(b) applies, the date the benefit becomes payable; or
     c. if 14.0l(c) applies, the date of the failure to meet the full current
        costs.

 3. Limitations if Plan Amended. If the Plan is amended so as to increase the
    benefit actually payable in event of the subsequent termination of the Plan,
    or the subsequent discontinuance of contributions thereunder, then the
    provisions of the above Sections shall be applied to the Plan as so changed
    as if it were a new Plan established on the date of the change. The original
    group of 25 Employees (as described in Section 14.01 above) will continue to
    have the limitations in Section 14.02 apply as if the Plan had not been
    changed. The restriction relating to the change of Plan should apply to
    benefits or funds for each of the 25 highest paid Employees on the effective
    date of the change except that such restrictions need not apply with respect
    to any Employee in this group for whom the normal annual pension or annuity
    provided by Participating Employer contributions prior to that date and
    during the ensuing ten years, based on his rate of compensation on that
    date, could not exceed $1,500.

    The Participating Employer contributions which may be used for the benefit
    of the new group of 25 Employees will be limited to the greater of:

     a. The Participating Employer contributions (or funds attributable thereto)
        which would have been applied to provide the benefits for the Employees
        if the previous Plan had been continued without change;
     b. $20,000; or
     c. The sum of:
         1. the Participating Employer contributions (or funds attributable
            thereto) which would have been applied to provide benefits for the
            Employees under the previous Plan if it had been terminated the day
            before the effective date of change, and
         2. an amount computed by multiplying the number of years (for which the
            current costs of the Plan after that date are met) by 20% of his
            annual compensation, or $10,000, whichever is smaller.

 4. Alternate Limitations. Notwithstanding the above limitations the following
    limitations will apply if they would result in a greater amount of
    Participating Employer contributions to be used for the benefit of the
    restricted Employee:
     a. In the case of a substantial owner (as defined in Section 4022(b)(5) of
        ERISA), a dollar amount which equals the present value of the benefit
        guaranteed for such Employee under Section 4022 of ERISA, or if the Plan
        has not terminated, the present value of the benefit that would be
        guaranteed if the Plan terminated on the date the benefit commences,
        determined in accordance with regulations of the PBGC; and
     b. In the case of the other restricted Employees, a dollar amount which
        equals the present value of the maximum benefit described in Section
        4022(b)(3)(B) of ERISA (determined on the earlier of the date the Plan
        terminates or the date benefits commence, and determined in accordance
        with regulations of the PBGC) without regard to any other limitations in
        Section 4022 of ERISA.



MISCELLANEOUS PROVISIONS

 1.  Reversion of Assets. This Plan and Trust are for the exclusive benefit of
     the Employees of the Participating Employers and none of the assets may be
     used for any other purpose. Notwithstanding the above, there may be a
     reversion of assets to the Employer (or the Employee) in the event one of
     the following occurs:
      a. If, in the course of administering the Plan and Trust, errors in
         accounting arise due to factual errors in information supplied by any
         Participating Employer, the Committee, the Plan Administrator or the
         Trustee, equitable adjustments may be made to correct these errors.
         Excess contributions arising from such adjustments may be returned to
         the Participating Employer within one year after such contributions
         were made.
      b. All Participating Employer contributions made to the Plan under Code
         Section 412(m) are conditioned on deductibility. For any year(s) that
         all or a part of a deduction for Participating Employer contributions
         to the Plan is disallowed by the Secretary of the Treasury, the amount
         of the contributions so disallowed shall be returned to the
         Participating Employer within one year after such disallowance.
      c. The Plan is terminated as provided for in Chapter XII.

 2.  Equitable Adjustment. The Committee may make equitable adjustments, which
     may be retroactive, to correct for mathematical, accounting, or factual
     errors made in good faith. Such adjustments will be final and binding on
     all Participants and other parties in interest.
 3.  Reasonable Compensation. If for any Plan Year, the Internal Revenue Service
     determines that the total compensation of a Participant exceeds the amount
     which can be considered "reasonable" for purposes of the federal income tax
     return of the Participating Employer, then the Committee will readjust the
     Accrued Benefit of such Participant to reflect only the "reasonable"
     compensation of said Participant.
 4.  Indemnification. To the extent permitted by law, the Employer will
     indemnify each member of the Committee and any others to whom the Employer
     has delegated fiduciary duties (except corporate trustees, insurers or
     "investment managers" (as defined in ERISA)) against any and all claims,
     losses, damages, expenses and liabilities arising from their
     responsibilities in connection with the Plan, unless the same are
     determined to be due to gross negligence or willful misconduct.
 5.  Protection From Loss. Neither the Trustee, the Plan Administrator, the
     Committee nor the Employer guarantee the Trust Fund in any way from loss or
     depreciation. To the extent permitted by applicable law, the liability of
     any of these persons, groups of persons, or entities to make any payment
     under the Plan and Trust is limited to the available assets of the Trust
     Fund.
 6.  Protection From Liability. To the maximum extent allowed by law, the Plan
     Administrator and the Participating Employers, and their agents, designees
     and employees, shall be free from all liability, joint or several, for
     their acts, omissions, and conduct, except in the case of their own willful
     misconduct, gross negligence or bad faith. Specifically and without
     limitation other than as follows, nothing in the first sentence of this
     Section or elsewhere in the Plan and Trust shall be construed to relieve
     any Fiduciary from responsibility or liability for any responsibility,
     obligation or duty Under Part 4 of Title 1 of ERISA (except as provided in
     Sections 405(b)(1) and 405(d) of ERISA).
 7.  Adoption of Rules and Procedures. Any group of people acting in a specified
     capacity under the Plan and Trust (such as the Named Fiduciary, Trustee,
     Committee, Plan Administrator, "investment manager" (as defined by ERISA)
     if any, and so on) may create and abide by whatever rules and procedures
     they desire, so long as these rules and procedures are not inconsistent
     with the Plan, the Trust and applicable law. If these rules specifically
     limit the duties and responsibilities of the members of any of these
     groups, then to the extent permitted by applicable law, the liability to
     each member under the Plan and Trust will be limited to his specific
     duties.
 8.  Assignment of Benefits. A Participant's interest in this Plan may not be
     assigned or alienated, either voluntarily or involuntarily. This shall not
     preclude the Trustee from complying with: (i) a qualified domestic
     relations order (as defined in Section 414(p) of the Code) made pursuant to
     a domestic relations law requiring deduction from the benefits of a
     Participant for alimony, child support, or marital property payments, or
     (ii) on or after August 5, 1997 and pursuant to Code Section 401(a)(13)(c),
     any court order, judgment, decree, or settlement agreement requiring that a
     Participant's benefits be reduced where the Participant has committed a
     breach of fiduciary duty to the Plan or committed a criminal act against
     the Plan.

     Notwithstanding any restrictions on the timing of distributions and
     withdrawals under this Plan, distribution shall be made to an alternate
     payee in accordance with the terms of an order described in the preceding
     paragraph, or as determined by the Plan Administrator and alternate payee
     if provided in the order, even if such distribution is made prior to the
     Participant's attainment of the earliest retirement age (as defined in Code
     Section 414(p)(4)).

 9.  Mental Competency. Every person receiving or claiming benefits under the
     Plan and Trust will be presumed to be mentally competent until the date on
     which the Committee receives a written notice (in a form and manner
     acceptable to it) that such person is incompetent, and that a guardian,
     conservator or other person legally vested with his care or the care of his
     estate has been appointed. If the Committee receives acceptable notice that
     a person to whom a benefit is payable under the Plan and Trust is unable to
     care for his affairs because of incompetency, any payment due (unless a
     prior claim for it has been made by duly appointed legal representative)
     may be paid to the spouse, a child, a parent, a brother or a sister or to
     any person determined by the Committee to have incurred expenses for such
     person. Any such payment will be a complete discharge of the obligation of
     the Participating Employer, Committee, Plan Administrator and Trustee to
     provide benefits under the Plan and Trust.

     In the event that the Plan benefits of a person receiving or claiming them
     are garnished or attached by order of any court, the Committee may bring an
     action for a declaratory judgment in a court of competent jurisdiction to
     determine the proper recipient of the benefits to be paid under the Plan.
     While the action is pending, any benefits that become payable under this
     plan will be paid into the court as they become payable. The court will
     then make the benefit distributions to the recipient it deems proper at the
     close of said action.

 10. Authentication. The Participating Employer, Committee, Plan Administrator
     and Trustee will be fully protected in acting and relying upon such
     certificate, affidavit, document or other information which that person
     requesting such information may consider pertinent, reliable and genuine.

     Any notice required to be made under the Plan and Trust may be waived, in
     writing, by the person entitled thereto. In addition, the time period
     specified in this Plan for filing any such notice may be modified or
     waived, in writing, by the person entitled thereto.

 11. Not an Employment Contract. The Plan and Trust will not be construed as
     creating or modifying any contract of employment between any Participating
     Employer and the Employee.
 12. Appointment of Auditor. The Employer shall have the right to appoint an
     independent auditor to audit the books, records, and accounts of the
     Trustee as they relate to the Plan and the Trust.
 13. Uniform Treatment. All interpretations made in connection with the Plan and
     Trust are intended to be exercised in a nondiscriminatory manner so that
     all Employees in similar circumstances are treated alike.
 14. Interpretation. The provisions of the Plan and Trust are to be construed as
     a whole and not construed separately without relation to the context of the
     entire agreement.
 15. Plural and Gender. When appropriate, the singular nouns in the Plan and
     Trust may include the plural, and vice versa. Also, wherever the male
     gender is used in the Plan and Trust, the female gender may be included,
     and vice versa.
 16. Headings. Headings at the beginnings of any Chapter, Section, or
     Sub-Section are for convenience only and are not to influence the
     construction of this Plan and Trust.
 17. Expenses. The Participating Employers may pay the expenses of administering
     the Plan, if desired. However, if they do not pay these expenses directly,
     then, to the extent permitted by law, the payments will be made from the
     Trust Fund.
 18. Prevention of Escheat. If the Participating Employer cannot ascertain the
     whereabouts of any person to whom a payment is due under the Plan, and if a
     notice of such payment due is mailed to the last known address of such
     person, as shown on the records of the Participating Employer, and within
     three months after such mailing such person has not made written claim
     therefor, the Participating Employer, if it so elects, may direct that such
     payment and all remaining payments otherwise due to such person be canceled
     on the records of the Plan and the amount thereof applied to reduce the
     contributions of the Participating Employer. The Plan and the Trust shall
     have no further liability therefor, except that, in the event such person
     later notifies the Participating Employer of his whereabouts and requests
     the payment due to him under the Plan, the amount so applied shall be paid
     to him.
 19. Special Provisions Respecting Military Service. Notwithstanding any
     provision of the Plan to the contrary, contributions, benefits and service
     credit with respect to qualified military service will be provided in
     accordance with Section 414(u) of the Code, effective for individuals whose
     re-employment occurs after December 11, 1994.
 20. Participation of Affiliated Employers. The administrative powers and
     control of the Employer, as provided in this Plan and the Trust agreement,
     as well as the sole and exclusive right of amendment and termination (as
     covered in Chapters XI and XII) and of appointment and removal of the Plan
     Administrator, the Trustee, and their successors, shall remain solely with
     OshKosh B'Gosh, Inc. and shall not be diminished in any way by reason of
     the participation of any Affiliated Employer in the Plan and the Trust
     agreement.



EGTRRA PROVISIONS

 1. Adoption and Effective Date of Amendment. This amendment of the Plan is
    adopted to reflect certain provisions of the Economic Growth and Tax Relief
    Reconciliation Act of 2001 ("EGTRRA"). This amendment is intended as good
    faith compliance with the requirements of EGTRRA and is to be construed in
    accordance with EGTRRA and guidance issued thereunder. Except as otherwise
    provided, this amendment shall be effective as of the first day of the first
    Plan year beginning after December 31, 2001.
 2. Supersession of Inconsistent Provisions. This amendment shall supersede the
    provisions of the Plan to the extent those provisions are inconsistent with
    the provisions of this amendment.
 3. Increase in Compensation Limit.
     a. Increase in limit. The annual compensation of each Participant taken
        into account in determining benefit accruals in any Plan Year beginning
        after December 31, 2001, shall not exceed $200,000. Annual compensation
        means compensation during the plan year or such other consecutive
        12-month period over which compensation is otherwise determined under
        the plan (the determination period). For purposes of determining benefit
        accruals in a plan year beginning after December 31, 2001, the
        compensation for any prior determination period shall be $200,000.
     b. Cost-of-living adjustment. The $200,000 limit on annual compensation in
        paragraph (a) shall be adjusted for cost-of-living increases in
        accordance with Section 401(a)(17)(B) of the Code. The cost-of-living
        adjustment in effect for a calendar year applies to annual compensation
        for the determination period that begins with or within such calendar
        year.

 4. Modification of Top-Heavy Rules.
     a. Effective date. This section shall apply for purposes of determining
        whether the Plan is a top-heavy plan under Section 416(g) of the Code
        for plan years beginning after December 31, 2001, and whether the plan
        satisfies the minimum benefits requirements of Section 416(c) of the
        Code for such years. This section amends Chapter V of the Plan.
     b. Determination of top-heavy status.
         1. Key employee. Key employee means any employee or former employee
            (including any deceased employee) who at any time during the Plan
            Year that includes the determination date was an officer of the
            employer having annual compensation greater than $130,000 (as
            adjusted under Section 416(i)(1) of the Code for plan years
            beginning after December 31, 2002), a 5-percent owner of the
            employer, or a 1-percent owner of the employer having annual
            compensation of more than $150,000. For this purpose, annual
            compensation means compensation within the meaning of Section
            415(c)(3) of the Code. The determination of who is a key employee
            will be made in accordance with Section 416(i)(1) of the Code and
            the applicable regulations and other guidance of general
            applicability issued thereunder.
         2. Determination of present values and amounts. Subsections (3) and (4)
            below shall apply for purposes of determining the present values of
            accrued benefits and the amounts of account balances of employees as
            of the determination date.
         3. Distributions during year ending on the determination date. The
            present values of accrued benefits and the amounts of account
            balances of an employee as of the determination date shall be
            increased by the distributions made with respect to the employee
            under the plan and any plan aggregated with the Plan under Section
            416(g)(2) of the Code during the 1-year period ending on the
            determination date. The preceding sentence shall also apply to
            distributions under a terminated plan which, had it not been
            terminated, would have been aggregated with the plan under Section
            416(g)(2)(A)(i) of the Code. In the case of a distribution made for
            a reason other than separation from service, death, or disability,
            this provision shall be applied by substituting "5-year period" for
            "1-year period."
         4. Employees not performing services during year ending on the
            determination date. The accrued benefits and accounts of any
            individual who has not performed services for the employer during
            the 1-year period ending on the determination date shall not be
            taken into account.
    
     c. Minimum benefits. For purposes of satisfying the minimum benefit
        requirements of Section 416(c)(1) of the Code and the Plan, in
        determining years of service with the employer, any service with the
        employer shall be disregarded to the extent that such service occurs
        during a Plan Year when the Plan benefits (within the meaning of Section
        410(b) of the Code) no key employee or former key employee.

 5. Direct Rollovers of Plan Distributions.
     a. Effective date. This section shall apply to distributions made after
        December 31, 2001.
     b. Modification of definition of eligible retirement plan. For purposes of
        the direct rollover provisions in Section 8.07 of the Plan, an eligible
        retirement plan shall also mean an annuity contract described in Section
        403(b) of the Code and an eligible plan under Section 457(b) of the Code
        which is maintained by a state, political subdivision of a state, or any
        agency or instrumentality of a state or political subdivision of a state
        and which agrees to separately account for amounts transferred into such
        plan from this plan. The definition of eligible retirement plan shall
        also apply in the case of a distribution to a surviving spouse, or to a
        spouse or former spouse who is the alternate payee under a qualified
        domestic relation order, as defined in Section 414(p) of the Code.
     c. Modification of definition of eligible rollover distribution to include
        after-tax employee contributions. For purposes of the direct rollover
        provisions in Section 8.07 of the Plan, a portion of a distribution
        shall not fail to be an eligible rollover distribution merely because
        the portion consists of after-tax employee contributions which are not
        includible in gross income. However, such portion may be paid only to an
        individual retirement account or annuity described in Section 408(a) or
        (b) of the Code, or to a qualified defined contribution plan described
        in Section 401(a) or 403(a) of the Code that agrees to separately
        account for amounts so transferred, including separately accounting for
        the portion of such distribution which is includible in gross income and
        the portion of such distribution which is not so includible.

IN WITNESS WHEREOF, this Plan is executed by the Employer through its duly
authorized officers, on this __6___ day of __November_____, 2001.

By:

/S/David L. Omachinski

Attest:

/S/Margaret Wacholtz

